Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-4, 6-16 and 18-20 are allowed. The following is the examiner’s statement for allowance:
Regarding claim 1, the prior art does not disclose “…wherein a charging speed of the wireless charging device charging a battery in a first wireless charging mode is greater than a charging speed of the wireless charging device charging the battery in a second wireless charging mode; and when the power supply device is the fast charging power supply device, the wireless charging device performing step-down process on an output voltage of the power supply device to enable the wireless charging device to charge the battery of the device to be charged in the second wireless charging mode; or when the power supply device is the normal power supply device, the wireless charging device performing boost process on the output voltage of the power supply device to enable the wireless charging device to charge the battery of the device to be charged in the first wireless charging mode.” in combination with the remaining limitations of independent claim 1. Dependent claims 2-4 and 6-10 are also allowed.
Regarding claim 11, the prior art does not disclose “…the device to be charged entering a second wireless charging mode for charging the battery when the power supply device is the fast charging power supply device, and a step-down process is performed on an output voltage of the power supply device to enable charging the battery of the device to be charged in a second wireless charging mode; and the device to be charged entering a first wireless charging mode for charging the battery when the power supply device is the normal power supply device, and boost process is performed on an output voltage of the power supply device to enable charging the battery of the device to be charged in a first wireless charging mode; wherein a charging speed of the battery in the first wireless charging mode is greater than a charging speed of the battery in the second wireless charging mode.” in combination with the remaining limitations of independent claim 11. Dependent claim 12 is also allowed.
Regarding claim 13, the prior art does not disclose “…a wireless transmitter circuit; and a voltage conversion circuit configured to: when the power supply device is the fast charging power supply device, perform step-down process on an output voltage of the power supply device to enable the wireless transmitter circuit to transmit an electromagnetic signal in a second wireless charging mode to charge a battery of the device to be charged; or when the power supply device is the normal power supply device, perform boost process on the output voltage of the power supply device to enable the wireless transmitter circuit to transmit an electromagnetic signal in the first wireless charging mode to charge the battery, wherein a charging speed of the wireless charging device charging the battery in the first wireless charging mode is greater than a charging speed of the wireless charging device charging the battery in the second wireless charging mode.” in combination with the remaining limitations of independent claim 13. Dependent claims 14-16 and 18-20 are also allowed.



LEE discloses an electronic device and a method thereof, which supports fast wireless charging, are provided. The electronic device includes a wireless power circuit, and one or more processors which are functionally connected with the wireless power circuit, wherein the one or more processors are configured to execute detecting an external electronic device through the wireless power circuit, determining wireless power information corresponding to the external electronic device, determining whether the external electronic device supports a first charging power or a second charging power, at least partially based on the wireless power information, providing the first charging power to the external electronic device through the wireless power circuit, at least partially based on the determination that the external electronic device supports the first charging power, and providing the second charging power to the external electronic device through the wireless power circuit, at least partially based on the determination that the external electronic device supports the second charging power. YE discloses a power supply system and method for operating same. The power supply system is connectable to receive power from an adapter and supply power to a load. The power supply system includes a rechargeable battery, a buck mode circuit, and a boost mode circuit. A switching circuit switches between the buck mode circuit and boost mode circuit for supplying power to the load. If the power required by the load reaches a first predetermined level related to an adapter overload condition for a first predetermined time, the switching circuit disconnects said buck mode circuit from the load and connects the rechargeable battery and the boost mode circuit to said load. The first predetermined level may be established by a first predetermined percent of the current of a dynamic power management level established by the load, which is related to a power level 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/AHMED H OMAR/
Patent Examiner


/EDWARD TSO/Primary Examiner, Art Unit 2859